Exhibit 10.36

Schedule of Compensation for Named Executive Officers

 

Name

  

Job Title

  

Annual
Base Salary

   Target Bonus %
of Base Salary   Philip J. Schoonover    Chairman, President and Chief Executive
Officer    $900,000    100 % Michael E. Foss*    Executive Vice President and
Chief Financial Officer    $575,000    80 % George D. Clark, Jr.    Executive
Vice President, Multi-Channel Sales    $525,000    80 % Reginald D. Hedgebeth   
Senior Vice President, General Counsel and Secretary    $375,000    60 % Eric A.
Jonas, Jr.    Senior Vice President, Human Resources    $391,900    60 %

--------------------------------------------------------------------------------

* Mr. Foss will be resigning from the company in April 2007 and from the board
of directors in June 2007 to become an executive officer of Petco Animal
Supplies, Inc. Mr. Foss will serve as principal financial officer pursuant to a
consulting agreement through the date of the filing of this Annual Report on
Form 10-K.

For fiscal year 2008, the Compensation and Personnel Committee of the Company’s
Board of Directors has established specified earnings per share levels as the
performance goal under the Circuit City Stores, Inc. 2003 Annual
Performance-Based Bonus Plan. Bonuses are payable based on the Company’s
achievement of the performance goal and may be higher or lower than the target
bonus level.